Citation Nr: 1002623	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  05-09 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinea 
pedis with bilateral onychomycosis.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to May 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted an increased disability 
rating of 10 percent for tinea pedis with bilateral 
onychomycosis, effective as of the date of his increased 
rating claim.  The Veteran has not indicated disagreement 
with the effective date assigned.

In December 2005, the Veteran appeared at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is in the claims file.

This matter was previously before the Board in September 2005 
when it was remanded for a Travel Board hearing, and in May 
2008 when it was remanded for further development.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directive is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in correspondence received November 2009 
the Veteran stated that he did not have representation.  The 
claims file contains a January 2003 Power of Attorney 
appointing the Alabama Department of Veterans Affairs as the 
Veteran's representative; there is no indication that this 
appointment has been withdrawn.  In his correspondence, the 
Veteran also requested an additional hearing on this matter.  
In light of the fact that a VA examination was conducted on 
remand in May 2009 and that the Veteran has been afforded the 
opportunity to provide additional evidence, the Board does 
not feel an additional hearing is warranted.  

Correspondence received in November 2009 appears to raise the 
issue of service connection for left knee chondromalacia.  
This issue is referred to the RO for appropriate action. 

FINDINGS OF FACT

For the period covered in the appeal, the Veteran's tinea 
pedis with bilateral onychomycosis has been treated with 
topical cream and oral antibiotics; oral systemic medication 
would have been administered but for his other medical 
conditions.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for tinea 
pedis with onychomycosis are met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.118, Diagnostic 
Codes 7806, 7813 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre and post-adjudication VCAA notice by 
letters dated in April 2003, May 2008, and April 2009.  The 
notice included the type of evidence needed to substantiate 
the claims for increase, namely, evidence that the 
disabilities had increased in severity and the effect that 
worsening has on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records.  The notice included 
the provisions for the effective date of a claim and for the 
degree of disability assignable for the claim.  

As for content and timing of the VCAA notice, the documents 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(evidence demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on 
employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated, as evidenced by the supplemental statement of 
the case in September 2009.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
treatment records as well as VA and private medical records.  
The Veteran has not identified any additional pertinent 
records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in June 2003 and May 
2009 in relation to his increased rating claim.  As there is 
no indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).

Under Diagnostic Code 7813, the skin condition is rated as 
scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, 
or as dermatitis under Diagnostic Code 7806, depending upon 
the predominant disability.  38 C.F.R. § 4.118. 

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  As the Veteran has not alleged that his tinea 
infection results in any limitation of motion of his feet or 
of any other affected body part, this Diagnostic Code does 
not apply.

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Scars which cover an area of 144 
square inches (929 sq. cm.) or greater are rated as 10 
percent disabling.  Diagnostic Code 7803 provides a 10 
percent rating for superficial unstable scars.  Neither 
Diagnostic Code provides for a disability rating greater than 
10 percent.  Thus a rating under these Diagnostic Codes would 
not afford the Veteran a greater disability rating than that 
already assigned.  

Diagnostic Code 7804 provides a 10 percent rating for one or 
two scars that are unstable or painful, a 20 percent rating 
for three or four such scars, and a 30 percent rating for 
five or more such scars.  

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118.  As noted, this Diagnostic Code is not applicable, 
as the Veteran has not alleged and the evidence does not show 
any limitation of function as a result of his tinea 
infection.

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period, is rated 10 percent disabling.  
Dermatitis or eczema that involves 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, is rated 30 percent disabling.  Dermatitis or eczema 
that involves more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period, is rated 60 percent disabling.  38 C.F.R. § 
4.118. 

Facts

In January 2003 the Veteran filed a claim for a compensable 
rating for his service-connected bilateral foot fungus.

In June 2003, the Veteran was seen by a private dermatologist 
for foot fungus which he had been treating through VA for 
years.  On physical examination he had peeling between the 
toes and on the soles of his feet; his hands and fingernails 
were not affected.  He had minimal dystrophy of some 
toenails, but did not have tine cruris.  The doctor 
prescribed Loprox gel to be applied to his feet twice a day 
and a three-week course of Lamisil tablets.

On June 2003 VA examination the Veteran reported that the 
skin of his feet had been bothering him for 28 years.  He was 
concerned about the sharp pain he experienced between his 
toes and the frequent painful blisters on the bottom of his 
feet which bled.  He indicated that his foot problem was 
always present, with the skin peeling off and constantly red.  
His condition would flare up and cause odor and uncomfortable 
itching, particularly when he traveled.  His toenails had 
become thick and discolored due to the infection.  He had 
been using a cream given him by a dermatologist twice a day 
for 20 years to treat the condition but still had itching on 
the tops and bottoms of his feet and between the toes.  He 
was also prescribed a three week course of Lamisil tablets by 
his private dermatologist.  On physical examination his 
toenails were discolored and hard, with signs of 
onychomycosis.  The skin between the toes was very discolored 
and red, as well as tender and painful.  There were small 
pigmented areas over the soles of his feet.  The skin had a 
tendency to tear and peel off easily.

In March 2004 the Veteran was seen for a rash in his groin 
and on his feet which was itchy.  Physical examination 
revealed very dry skin, a patch of tinea cruris on each side 
of the groin, and peeling between his toes and on his soles.  
Tinea pedis and tinea cruris were diagnosed and the doctor 
again prescribed a three-week course of Lamisil tablets as 
well as Loprox cream to be applied to his feet twice a day 
and Cetaphil cream to be applied from the neck down after 
bathing.

In June 2004, the Veteran filed a claim of service connection 
for fungal rash in the groin area (tinea cruris).  A December 
2004 rating decision denied service connection because the 
condition was first shown more than 25 years after service 
separation.  The Veteran did not appeal this decision.

At the December 2005 Travel Board hearing, the Veteran 
testified that the tinea pedis covered the entirety of both 
feet, top and bottom and between the toes, causing torn skin, 
cracking, and bleeding.  His toenails were dark yellow, hard, 
and cracked, and his feet itched and burned all the time.  
The condition had been present for 30 years and the Veteran 
considered it to be a "pretty bad" case.  The tinea 
infection had spread up his legs as far as the back of his 
knees at times.  He treated the condition with prescription 
creams; he had taken Lamisil tablets but had to discontinue 
them because of a liver condition.  He testified that the 
peeling and cracking of his skin occurred "every day of my 
life" and, although it had started to improve with the 
tablets, it had not really resolved.

A January 2007 VA treatment record indicates that oral 
medications for the Veteran's tinea pedis had been 
discontinued because of increased problems with hepatitis.  
In August 2007 the Veteran was diagnosed with hepatocellular 
carcinoma and was referred to the VA Medical Center hospice 
center.  

An August 2008 written statement from the Veteran's wife 
reported that the condition had worsened in the previous five 
or six years and had spread to both legs and part of his arms 
and hands.  It was also visible on his back, head, and ears.  
She stated that she and her daughter constantly needed to 
scratch the Veteran's back.

A September 2008 written statement from the Veteran noted 
that the tinea pedis condition had gotten much worse, 
spreading to his leg and calf areas, as well as his torso, 
back, arms, face, ears, and head.  Although some of the 
medication had been helpful, none had cured the condition.  
The one drug which might have had the most impact, Lamisil, 
had to be discontinued because of side effects which turned 
out to be due to liver cancer.  

A May 2009 written statement from the Veteran indicated that 
he had an appointment at the VA Medical Center for the severe 
rash with cracking skin on both legs and going into the anal 
area.  The condition was very painful with minor bleeding.  
It was the same condition as on his feet and between his 
toes.

On May 2009 VA examination, the Veteran was noted to have 
intermittent eczema since 1975 with symptoms of a rash, 
itching, and sharp pain in the groin, feet, and legs, as well 
as tinea pedis, tinea cruris, xerosis and fissuring of the 
heels, xerosis of the legs, and recurrent furuncles on the 
thighs and groin.  He had been prescribed topical lactic 
acid, topical Lamisil, and Zeasorb on a near-constant basis 
over the previous twelve months.  Physical examination 
findings included excessive dryness and scaling to the 
bilateral lower extremities and a mild fungal infection to 
the groin, but no onychomycosis, acne or chloracne, and no 
scarring or disfigurement of exposed areas.  The examiner 
noted that the Veteran's exposed body areas (head, face, 
neck, and hands) were not affected, and that the total body 
area affected was less than 5 percent.  The Veteran informed 
the examiner that he was not able to tolerate oral Lamisil 
and had therefore been prescribed topical nystatin cream for 
his groin and feet along with oral antibiotics.  The examiner 
noted that the medication which the Veteran had received in 
the prior 12 months was not systemic in nature.

In a written statement submitted November 2009, the Veteran 
again reported using Lamisil cream, Amlactin, and foot powder 
for more than a year continuously, with no improvement in his 
condition.  He stated that the VA examiner in May 2009 did 
not have any pertinent records on hand at the time of 
examination and did not ask any pertinent questions.  He 
informed the examiner about the medications he was taking and 
was told that the VA did not have medications that work for 
the condition.  The Veteran submitted a copy of the rating 
criteria of various Diagnostic Codes related to his 
condition, as well as photos of his tinea cruris with and 
without topical treatment.

Analysis

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not specifically discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  
The law requires only that the Board provide reasons for 
rejecting evidence favorable to the appellant/Veteran.

It is clear from the record that all of the Veteran's 
symptoms have been present and consistent since the date of 
his claim for increase.  It is also clear that he was 
prescribed the systemic antifungal oral Lamisil on several 
occasions for at least 3 weeks at a time, and that the drug 
was discontinued when it became contraindicated due to liver 
disease.  Resolving all doubt in favor of the Veteran, it is 
clear that he would be taking this drug for his condition at 
least six weeks or more per year were it not for his other 
medical conditions.  Therefore, the Board finds that the 
Veteran's condition more nearly approximates that described 
in the criteria for a 30 percent disability rating under 
Diagnostic Code 7806.

The Board has considered whether a still higher (40 percent) 
rating is warranted.  However, the 30 percent rating criteria 
are not fully met, but only approximated.  In addition, the 
most recent VA examination indicates that only 5 percent of 
the Veteran's total body area is affected by the condition; 
thus, even were the additional affected areas claimed by the 
Veteran included, an area in excess of 40 percent of the body 
would not be affected.  Therefore, the Veteran's disability 
does not warrant a 40 percent rating.

In light of the foregoing, the question of whether the 
affected area may be equivalent to five or more unstable or 
painful scars under Diagnostic Code 7804 as raised in the 
Veteran's November 2009 correspondence need not be addressed, 
as the highest disability rating provided under that criteria 
is 30 percent.
 
Extraschedular Rating

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology, and provide for higher 
ratings for more severe symptoms.  As the disability pictures 
are contemplated by the Rating Schedule, the assigned 
schedular ratings are, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required 
under 38 C.F.R. § 3.321(b)(1).

ORDER

A rating of 30 percent for tinea pedis with bilateral 
onychomycosis is granted, subject to the regulations 
governing the payment of monetary awards.



____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


